PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SCW Systems B.V.
Application No. 15/560,884
Filed: 22 Sep 2017
For METHOD OF AND SYSTEM FOR PROCESSING A SLURRY CONTAINING ORGANIC COMPONENTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on March 11, 2022.

The above-identified application appeared to become abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed February 11, 2021, which set a shortened statutory period for reply of three months.  The Office believed that no response was received, and no extensions of time under the provisions of 37 C.F.R 
§ 1.136(a) were obtained.  Accordingly, the above-identified application appeared to become abandoned on May 12, 2021.  A notice of abandonment was mailed on January 24, 2022.

With this petition, Petitioner has alleged both a notice of appeal and a RCE were timely filed.  

The undersigned has reviewed the electronic file and has located the following items: 

a response in the form of a notice of appeal and a three month extension of time (each received on August 11, 2021) and

A RCE, the associated fee, an amendment to the claims, remarks, and a five-month extension of time (each received on March 11, 2022).

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that the RCE received on March 11, 2022 can be processed in due course.   

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions